DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of an embodiment comprising dual chamber drug mixing system as disclosed in claim 1 in the reply filed on 5/10/2022 is acknowledged.
Specification
The disclosure is objected to because of the following informalities:
The reference character “270” has been used to refer to “a second vial” in paragraph 155 and “second chamber” in paragraph 164.
The reference character “155” has been used to refer to “valve seal” in paragraph 155 and “vial sleeve” in paragraph 180.
The reference character “510” has been used to refer to “frame” in paragraph 198, line 1 and “housing” in paragraph 198, line 6.
The reference character “610” has been used to refer to “first vial” in paragraph 200 and “first chamber” in paragraph 209.
The reference character “610” has been used to refer to “second chamber” in paragraph 209 and “inner vial” in paragraph 211.
The reference character “1100” has been used to refer to “housing” in paragraph 232, line 3 and “frame” in paragraph 232, line 5.
The reference character “1210” has been used to refer to “first chamber” in paragraph 227 and “inner vial” in paragraph 232.
The reference character “1270” has been used to refer to “second vial” in paragraph 232 and “second chamber” in paragraph 227.
The reference character “930” has been used to refer to “intermediate body” in paragraph 235, line 5 and “intermediate support” in paragraph 235, line 8.
The reference character “1510” has been used to refer to “first chamber” in paragraph 237, line 3 and “first vial” in paragraph 237, line 10.
The reference character “870” has been used to refer to “fluidic channel assembly” in paragraph 242, line 1 and “fluidic channel insert” in paragraph 242, line 11.
The reference character “2196” has been used to refer to “slot” in paragraph 267 and “hole” in paragraph 276.
The reference character “2040” has been used to refer to “wet component” in paragraph 290 and “syringe” in paragraph 305.
Appropriate correction is required.
Claim Objections
Claims 2, 23, 99 and 100 are objected to because of the following informalities:  
Regarding claim 2, lines 3-4, the limitation “the first and second chamber” appears to be amended to recite “the first and second chambers” or “the first chamber and the second chamber” in order to refer “the first chamber” and “the second chamber”. The recitation of “the first and second chamber” do not necessarily mean that “the first” is “the first chamber”.

Regarding claim 23, line 2, the limitation “second chamber” appears to be amended to recite “the second chamber” in order to refer to “a second chamber” recited in claim 1, line 3.

Regarding claim 99, line 2, the limitation “mixed first and second medicament components” appears to be amended to recite “the mixed first and second medicament components” in order to refer to “the first medicament component and the second medicament component to mix” as recited in claim 97, lines 16-17.

Regarding claim 100, line 2, the limitation “mixed first and second medicament components” appears to be amended to recite “the mixed first and second medicament components” in order to refer to “the first medicament component and the second medicament component to mix” as recited in claim 97, lines 16-17.

Claim 100 recites the limitation “the delivery assembly” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first displacement mechanism” in claims 1 and 97.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, 18, 97 and 100 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, lines 1-2, the limitation “the first displacement mechanism encapsulates the first chamber” renders the claim indefinite because paragraph 153 of the original disclosure recites “an inner plunger shaft 212 and an inner plunger 214 which together form a first displacement mechanism”. As shown in figures 3A-3D, elements 212 and 214 fails to encapsulate element 210 which is construed as a first chamber. Frame 110 encapsulates element 210 however, specification does not disclose if element 110 is a part of a first displacement mechanism. Therefore, claim is unclear regarding how the first displacement mechanism encapsulates the first chamber. For examination purposes, examiner construes that if at least a part of the first displacement mechanism encapsulates at least a portion of the first chamber, then the prior art is construed as teaching the claimed limitation.

Regarding claim 16, lines 1-2, the limitation “the first displacement mechanism is a frame” renders the claim indefinite because paragraph 153 of the original disclosure recites “an inner plunger shaft 212 and an inner plunger 214 which together form a first displacement mechanism”. The original disclosure do not describe if frame is a part of the first displacement mechanism. For examination purposes, examiner construes “a frame” as a part of the first displacement mechanism.

Regarding claim 18, the limitation “the displacement mechanism” renders claim indefinite because the claim is unclear regarding whether “the displacement mechanism” refers to “the first displacement mechanism” or additional. Additionally, if “the displacement mechanism” refers “the first displacement mechanism” then the claim is unclear regarding how the first displacement mechanism is configured to axially translate itself. For examination purposes, examiner construes the limitation “the first displacement mechanism is configured to axially translate the displacement mechanism” that “first displacement mechanism” is formed by multiple different structures and at least one component of the first displacement mechanism is configured to axially translate the at least another one component of the first displacement mechanism.

Claim limitation “”an actuator component” in claim 97 and “a triggering mechanism” in claim 100 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The original disclosure recites “the first actuation mechanism” in paragraph 146 and “the second actuation mechanism” in paragraph 183. However, the original disclosure do not define which structure or feature can be construed as claimed “actuator component”. Similarly, paragraph 171 of the original disclosure recites “a second trigger”. However, the specification is unclear regarding whether any of the disclosed actuation mechanism or second trigger forms claimed “a triggering mechanism”. For examination purposes, examiner construes “a triggering mechanism” as being a structure similar to plunger/piston. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 13, 15-21 and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Sarnoff et al. (US 4,689,042) in view of Lee et al. (US 2012/0101325 A1).
Regarding claim 1, Sarnoff discloses a dual chamber drug mixing system 10 (figure 2) comprising: 
a housing 12; 
a first chamber (volume occupied by element 104 in element 76) and a second chamber (volume occupied by element 108 in element 78) disposed at least partially within the housing 12, wherein the first chamber (volume occupied by element 104) has an outlet (opening in element 76 at element 88) and the second chamber (volume occupied by element 108 in element 78) has an inlet (opening in element 78 at element 98) and wherein the first chamber (volume occupied by element 104) and the second chamber (volume occupied by element 108 in element 78) are not in fluid communication during a closed state (state shown in figure 1), a first medicament component 104 provided in the first chamber (volume occupied by element 104); 
a second medicament component 108 provided outside the first chamber (volume occupied by element 104); 
a user operable mixing system (system formed by all elements shown in figure 2 except for elements 12, 76, 78) having a first displacement mechanism (system formed by elements 166, 116, 106, 132, 14, 80) wherein when the user operable mixing system is activated, fluidic communication (see figure 2, column 7, lines 57-64) occurs between the outlet (opening in element 76 at element 88) of the first chamber (volume occupied by element 104) and the inlet (opening in element 78 at element 98) of the second chamber (volume occupied by element 108 in element 78) and the first displacement mechanism within the first chamber drives the first medicament component into the second chamber (column 8, lines 6-14).
Sarnoff is silent regarding the second medicament component including an opioid antagonist compound in the amount of 1 mg/kg to 25 mg/kg based on the recipient’s weight.
However, Lee teaches a method of locally delivering the medication to treat anti-fibrotic agents including delivering by mixing the contents (paragraph 0152) wherein the second medicament component including an opioid antagonist compound (paragraph 0114, “naltrexone”) in the amount of 1 mg/kg to 25 mg/kg based on the recipient’s weight (paragraph 0073) for the purpose of treating the patient suffering from fibrosis (paragraph 0006).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to replace the second medicament component of Sarnoff to include an opioid antagonist compound in the amount of 1 mg/kg to 25 mg/kg based on the recipient’s weight as taught by Lee for the purpose of treating the patient suffering from fibrosis (paragraph 0006). Furthermore, one of ordinary skill in the art would be motivated to combine Sarnoff and Lee because Sarnoff discloses the use of device in general allowing user to use the drug component that is required to treat a medical condition. Lee discloses one possible use of drug component to treat a patient suffering from the specific medical condition. Therefore, one of ordinary skill in the art would be motivated to use the device of Sarnoff to treat a specific medical condition disclosed by Lee using Lee’s medical component.

Regarding claim 13, Sarnoff discloses wherein the first displacement mechanism (system formed by elements 166, 116, 106, 132, 14, 80) can be axially translated (elements 116, 106, 80, 132 does get translated axially as shown in figures 1 and 2. Element 166 can also be construed getting translated axially because element 166 can be pulled in an axial direction).

Regarding claim 15, Sarnoff discloses wherein the first displacement mechanism (system formed by elements 166, 116, 106, 132, 14, 80) encapsulates the first chamber (volume occupied by element 104).

Regarding claim 16, Sarnoff discloses wherein the first displacement mechanism is a frame 14.

Regarding claim 17, Sarnoff discloses wherein the second chamber (volume occupied by element 108 in element 78) is configured to axially move (figures 1 and 2, element 78 moves axially to allow element 70 pierce element 100) and expand a volume (see figure 2, column 8, lines 6-14) of the second chamber formed therein.

Regarding claim 18, Sarnoff discloses wherein the first displacement mechanism is configured to axially translate the displacement mechanism (column 7, lines 28-45).

Regarding claim 19, Sarnoff discloses wherein a volume of the second chamber (chamber occupied by element 108 in element 78) is configured to expand as the second chamber moves axially during a mixing phase (column 7, lines 28-45, column 8, lines 3-14, phase when element 166 is removed to allow element 104 mix with element 108) and contract as the second chamber moves (column 8, line 49-column 9, line 35, see figure 3 where volume occupied by element 108 in element 78 contracts and element 78 entirely has moved axially) axially during a delivery phase (phase when drug gets delivered into the patient).

Regarding claim 20, Sarnoff discloses wherein the second chamber (chamber occupied by element 108 in element 78) is a cartridge 78 having a seal 100 disposed between the second chamber and a needle assembly 16.

Regarding claim 21, Sarnoff discloses wherein the second chamber (chamber occupied by element 108 in element 78) is a syringe component 78 having a staked needle 70 on one end, and wherein the staked needle 70 forms an outlet to the second chamber (when element 70 gets pierced through element 100, element 70 allows fluid inside the element 78 to flow out).

Regarding claim 96, Sarnoff is silent regarding wherein the opioid antagonist is naltrexone.
However, Lee teaches wherein the opioid antagonist is naltrexone (paragraph 0114) for the purpose of treating the patient suffering from fibrosis (paragraph 0006). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the second medicament component of Sarnoff to incorporate wherein the opioid antagonist is naltrexone as taught by Lee for the purpose of treating the patient suffering from fibrosis (paragraph 0006).

Claim(s) 1, 2, 4, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn et al. (US 1,506,429) in view of Cohen (US 3,785,379) and further in view of Lee et al. (US 2012/0101325 A1).
Regarding claim 1, Kahn discloses a dual chamber drug mixing system (figure 1) comprising: 
a housing (housing of the device shown in figure 1 comprising/forming elements 6, 7, 8 and 9; 
a first chamber 6 and a second chamber 7 disposed at least partially within the housing, wherein the first chamber 6 has an outlet 17 and the second chamber 7 has an inlet 18 and wherein the first chamber 6 and the second chamber 7 are not in fluid communication during a closed state (page 2, lines 19-21, state where element 19 prevents communication between elements 6 and 7); 
a first medicament component (component inside element 6) provided in the first chamber 6; 
a second medicament component (page 3, lines 18-24, “tablet”) provided outside the first chamber 6, 
a user operable mixing system (system formed by elements 19, 20 36, 32, 8, 13) having a first displacement mechanism (mechanism formed by elements 13, 8, 19, 20), wherein when the user operable mixing system (page 3, lines 18-36) is activated, fluidic communication occurs between the outlet 17 of the first chamber 6 and the inlet 18 of the second chamber 7. 
Kahn is silent regarding the second medicament component including an opioid antagonist compound in the amount of 1 mg/kg to 25 mg/kg based on the recipient’s weight.
However, Lee teaches a method of locally delivering the medication to treat anti-fibrotic agents including delivering by mixing the contents (paragraph 0152) wherein the second medicament component including an opioid antagonist compound (paragraph 0114, “naltrexone”) in the amount of 1 mg/kg to 25 mg/kg based on the recipient’s weight (paragraph 0073) for the purpose of treating the patient suffering from fibrosis (paragraph 0006).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to replace the second medicament component of Kahn to include an opioid antagonist compound in the amount of 1 mg/kg to 25 mg/kg based on the recipient’s weight as taught by Lee for the purpose of treating the patient suffering from fibrosis (paragraph 0006). Furthermore, one of ordinary skill in the art would be motivated to combine Kahn and Lee because Kahn discloses the use of device in general allowing user to use the drug component that is required to treat a medical condition. Lee discloses one possible use of drug component to treat a patient suffering from the specific medical condition. Therefore, one of ordinary skill in the art would be motivated to use the device of Kahn to treat a specific medical condition disclosed by Lee using Lee’s medical component.
Kahn is further silent regarding the first displacement mechanism within the first chamber drives the first medicament component into the second chamber.	
However, Cohen teaches a design of a syringe for mixing content comprising a first chamber 21 (figure 1) wherein the first displacement mechanism 30, 31 within the first chamber 21 drives the first medicament component 35 into the second chamber 2 for the purpose of forcing the first medicament component to flow into the second chamber (column 4, line 63-column 5, line 10).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the first displacement mechanism of Kahn to incorporate the first displacement mechanism within the first chamber drives the first medicament component into the second chamber as taught by Cohen for the purpose of forcing the first medicament component to flow into the second chamber (column 4, line 63-column 5, line 10).
Examiner further construes that the modification of Kahn in view of Cohen will result in placing the element 30, 31 of Cohen into element 6 of Kahn. One of ordinary skill in the art would be motivated to perform such modification because Kahn is silent/do not disclose specifically if there is any device that forces the fluid movement from element 6 into element 7 instead the flow from element 6 to element 7 of Kahn appears to be occurring under gravitational force. Using element 30, 31 of Cohen is well-known alternative to push fluid out of the first chamber.

Regarding claim 2, Kahn discloses further comprising a valve 19 disposed between the outlet 17 of the first chamber 6 and the inlet 18 of the second chamber 7, and wherein the valve 19 is configured to open or close a fluidic pathway between the first and second chamber (page 2, lines 19-21).

Regarding claim 4, Kahn discloses wherein the first displacement mechanism (mechanism formed by elements 13, 8, 19, 20) is mechanically coupled to the valve 19.

Regarding claim 7, Kahn discloses wherein the first displacement mechanism (mechanism formed by elements 13, 8, 19, 20) causes the valve 19 to align the outlet 17 of the first chamber 6 with the inlet 18 of the second chamber 7.

Regarding claim 12, Kahn discloses wherein the first displacement mechanism is rotatable 19 (page 2, lines 19-21).

Claim(s) 1-3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over O’ Neil et al. (US 5,637,087) in view of Hofstetter et al. (US 5,569,193) and further in view of Lee et al. (US 2012/0101325 A1).
Regarding claim 1, O’ Neil discloses a dual chamber drug mixing system 10 (figure 1) comprising: 
a housing 12; 
a first chamber (chamber containing element 26) and a second chamber 22 disposed at least partially within the housing 12, wherein the first chamber has an outlet (opening in element 28 that allows element 26 to flow into element 22) and the second chamber has an inlet (an opening formed by element 31 in element 22 to allow element 26 to flow in) and wherein the first chamber and the second chamber are not in fluid communication during a closed state (state shown in figure 1); 
a first medicament component 26 provided in the first chamber; 
a second medicament component 20 provided outside the first chamber, the second medicament component including an opioid antagonist compound in the amount of 1 mg/kg to 25 mg/kg based on the recipient's weight; 
a user operable mixing system (system formed by elements 40, 42, 44) having a first displacement mechanism 42, wherein when the user operable mixing system is activated (column 4, lines 20-36), fluidic communication occurs between the outlet of the first chamber and the inlet of the second chamber 22 and the first displacement mechanism 42 drives the first medicament component 26 into the second chamber 22.
O’ Neil is silent regarding the second medicament component including an opioid antagonist compound in the amount of 1 mg/kg to 25 mg/kg based on the recipient’s weight.
However, Lee teaches a method of locally delivering the medication to treat anti-fibrotic agents including delivering by mixing the contents (paragraph 0152) wherein the second medicament component including an opioid antagonist compound (paragraph 0114, “naltrexone”) in the amount of 1 mg/kg to 25 mg/kg based on the recipient’s weight (paragraph 0073) for the purpose of treating the patient suffering from fibrosis (paragraph 0006).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to replace the second medicament component of O’ Neil to include an opioid antagonist compound in the amount of 1 mg/kg to 25 mg/kg based on the recipient’s weight as taught by Lee for the purpose of treating the patient suffering from fibrosis (paragraph 0006). Furthermore, one of ordinary skill in the art would be motivated to combine O’ Neil and Lee because O’ Neil discloses the use of device in general allowing user to use the drug component that is required to treat a medical condition. Lee discloses one possible use of drug component to treat a patient suffering from the specific medical condition. Therefore, one of ordinary skill in the art would be motivated to use the device of O’ Neil to treat a specific medical condition disclosed by Lee using Lee’s medical component.
O’ Neil is further silent regarding the first displacement mechanism within the first chamber.
However, Hofstetter teaches an alternative design of a dual chamber mixing system (figure 1) comprising the first displacement mechanism 68 within the first chamber 50 for the purpose of using a well-known alternative arrangement of the first displacement mechanism to push the first medicament component into the second chamber (figure 4, column 5, lines 21-28).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the placement of the first displacement mechanism of O’ Neil to incorporate the first displacement mechanism within the first chamber as taught by Hofstetter for the purpose of using a well-known alternative arrangement of the first displacement mechanism to push the first medicament component into the second chamber (figure 4, column 5, lines 21-28).

Regarding claim 2, O’ Neil is silent regarding further comprising a valve disposed between the outlet of the first chamber and the inlet of the second chamber, and wherein the valve is configured to open or close a fluidic pathway between the first chamber and the second chamber.
However, Hoffstetter teaches further comprising a valve 185 (figure 7) disposed between the outlet 158 of the first chamber 150 and the inlet (opening in portion holding element 140 closed by element 142) of the second chamber (portion of element 122 holding element 140), and wherein the valve 185 is configured to open or close a fluidic pathway 178 (column 6, lines 43-54) between the first chamber and the second chamber for the purpose of allowing one-way fluid flow from the first chamber to the second chamber (column 6, lines 43-54).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the connection between the first chamber and the second chamber of O’ Neil to incorporate a valve disposed between the outlet of the first chamber and the inlet of the second chamber, and wherein the valve is configured to open or close a fluidic pathway between the first chamber and the second chamber as taught by Hoffstetter for the purpose of allowing one-way fluid flow from the first chamber to the second chamber (column 6, lines 43-54).

Regarding claim 3, O’ Neil discloses further comprising a needle assembly 16, 50 in fluid communication with an outlet of the second chamber (opening in element 22 that allows fluid to flow out of element 22).

Regarding claim 23, O’ Neil discloses wherein the first chamber and the second chamber 22 are configured to move within the housing independently with respect to each other (see figures 1-5), as the first chamber has a first sidewall (sidewall of element 28) and the second chamber 22 has a second sidewall (sidewall of element 22) separate and distinct from the first sidewall (sidewall of element 28).

Claim(s) 97-100 are rejected under 35 U.S.C. 103 as being unpatentable over Gabriel et al. EP 0112574 A1, English translation is referred for specification) in view of Lee et al. (US 2012/0101325 A1).
Regarding claim 97, Gabriel discloses a dual chamber medication mixing device (figure 5, examiner has selected a single embodiment however, other embodiments of Gabriel are teaching claimed limitations) comprising: 
a housing 10 containing a first chamber 19 and a second chamber 16; 
a first medicament component 20 provided in the first chamber, wherein the first medicament component being provided in liquid form (page 5, line 19); 
a second medicament component 17 provided in the second chamber 16, the second medicament 17 component being dry (page 5, line 18);
a valve assembly 15 being disposed between the first chamber 19 and the second chamber 16, the valve assembly 15 being configured to selectively allow fluid communication between the first chamber 19 and the second chamber 16; 
a user operable mixing system (system formed by elements 23, 22, 21, 49) having an actuator component 22 configured to manipulate (figure 6, where force application in direction “D” by element 22 opens element 15) the valve assembly 15; and 
a first displacement mechanism 22, 21, 23 the first displacement mechanism 22, 21, 23 being configured to cause movement of the first medicament component 20 from the first chamber 19 into the second chamber 16, thus causing the first medicament component 20 and the second medicament component 17 to mix thus resulting in a mixed medicament compound.
Gabriel is silent regarding the second medicament including an opioid antagonist compound in the amount of 1 mg/kg to 25 mg/kg based on the recipient's weight.
However, Lee teaches a method of locally delivering the medication to treat anti-fibrotic agents including delivering by mixing the contents (paragraph 0152) wherein the second medicament component including an opioid antagonist compound (paragraph 0114, “naltrexone”) in the amount of 1 mg/kg to 25 mg/kg based on the recipient’s weight (paragraph 0073) for the purpose of treating the patient suffering from fibrosis (paragraph 0006).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to replace the second medicament component of Gabriel to include an opioid antagonist compound in the amount of 1 mg/kg to 25 mg/kg based on the recipient’s weight as taught by Lee for the purpose of treating the patient suffering from fibrosis (paragraph 0006). Furthermore, one of ordinary skill in the art would be motivated to combine Gabriel and Lee because Gabriel discloses the use of device in general allowing user to use the drug component that is required to treat a medical condition. Lee discloses one possible use of drug component to treat a patient suffering from the specific medical condition. Therefore, one of ordinary skill in the art would be motivated to use the device of Gabriel to treat a specific medical condition disclosed by Lee using Lee’s medical component.

Regarding claim 98, Gabriel is silent regarding wherein the opioid antagonist is naltrexone.
However, Lee teaches wherein the opioid antagonist is naltrexone (paragraph 0114) for the purpose of treating the patient suffering from fibrosis (paragraph 0006). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the second medicament component of Gabriel to incorporate wherein the opioid antagonist is naltrexone as taught by Lee for the purpose of treating the patient suffering from fibrosis (paragraph 0006).

Regarding claim 99, Gabriel discloses further including a delivery assembly 24 (figure 6, page 7, lines 16-18) configured for delivering mixed first and second medicament components from the second chamber.

Regarding claim 100, Gabriel discloses further including a triggering mechanism 14 (figure 5, element 14 can be pushed towards element 24 to drive the fluid out from element 24) configured to drive mixed first and second medicament components 17, 20 in the second chamber through the delivery assembly 24.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Trautmann (US 3,164,303): discloses a design of a dual chamber mixing system comprising a component that needs to be rotated to establish fluid communication between a first chamber and a second chamber.
Sandhage et al (US 3,342,180): discloses a design of a dual chamber mixing system comprising a first chamber and a second chamber separated by a piston. 
Robert (FR 2082128 A5): discloses a design of a dual chamber mixing system comprising a first chamber and a second chamber separated by a valve between the first chamber and the second chamber.
Hurscham (US 3,946,732): discloses a design of a dual chamber mixing system comprising a first chamber and a second chamber within a housing.
Tischlinger (US 4,059,109), Haber et al (US 5,281,198), Grimard et al (US 5,899,881), Wenz et al (US 2004/0122359 A1), Wilmot et al (US 2013/02274707 A1): discloses a design of a dual chamber mixing system comprising a first chamber and a second chamber within a housing.
Higashikawa (US 5,704,918): discloses a design of a dual chamber mixing system comprising a first chamber rotatable with respect to the second chamber to establish fluid communication between the first chamber and the second chamber.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783